DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed on 04 January 2021 have been fully considered but are not persuasive. The new limitation is disclosed by at least the reference Hall, as explained in greater detail in the rejection below. 

2.	Applicant argues on pages 6-11 that secondary reference Reynolds fails to disclose the amended limitation that “the articulating support plate rotates laterally in an inward direction towards a center of the seat assembly from a stowed position to a deployed position”.
This argument has been considered but is moot because the rejection over Yetukuri in view of Reynolds has been withdrawn due to the new amendment. The remaining grounds of rejection do not rely upon Reynolds to teach the amended limitation. 

Applicant argues on page 11 that secondary reference Hall also fails to disclose the amended limitation that “the articulating support plate rotates laterally in an inward direction towards a center of the seat assembly from a stowed position to a deployed 
This argument is not found persuasive. Hall discloses that the articulating support plate rotates laterally in an inward direction towards a center of the seat assembly from a stowed position to a deployed position (fig 1, 13A-B, P28, 37-38, claim 7, etc).
More specifically, Hall’s support plate 12 rotates left and right so that one side at a time rotates laterally in an inward direction towards a center of the seat assembly as required by the claim. Alternatively, the claimed support plate could be mapped to only the left or right side of Hall’s support plate 12, rather than the entirety of Hall’s support plate 12. In this mapping, the entirety of the claimed support plate would rotate laterally in an inward direction towards a center of the seat assembly as required by the claim.

Applicant argues on pages 11-12 that secondary reference Neale also fails to disclose the amended limitation that “the articulating support plate rotates laterally in an inward direction towards a center of the seat assembly from a stowed position to a deployed position”.
This argument has been considered but is moot because the rejection over Yetukuri in view of Neale has been withdrawn due to the new amendment. The remaining grounds of rejection do not rely upon Neale to teach the amended limitation. 

3.	Applicant argues on pages 12-13 that the linear actuation of the cushion length extender of Yetukuri is not compatible with the rotating components disclosed in the other references cited by the Examiner.

	For example, Yetukuri discloses adjusting the adjustable components towards the deployed position until a pressure force is detected by the sensors. In the same field of endeavor, Hall discloses that the articulating support plate rotates laterally in an inward direction towards a center of the seat assembly from a stowed position to a deployed position. Thus Hall could be modified in view of Yetukuri so that Hall’s support plate rotates laterally in an inward direction towards a center of the seat assembly from a stowed position to a deployed position, until a pressure force is detected by the sensors. Or Yetukuri could be modified in view of Hall to add Hall’s rotating support plate, so that the support plate rotates laterally in an inward direction towards a center of the seat assembly from a stowed position to a deployed position, until a pressure force is detected by the sensors. 

4.	The response to Applicant's arguments filed on 24 August 2020 is copied below for reference. 

	Regarding dependent claims 2-3 and 8-10, applicant argues that taking the apparatus of Yetukuri and moving the same to a seatback or side bolster would compromise the intended purpose of Yetukuri, which is to provide a seat cushion length extender. 
	This argument is not found persuasive. Regarding dependent claims 2-3 and 8-10, the modification of Yetukuri would not move the seat apparatus to a seatback or side bolster as suggested by the Applicant, but would instead add additional adjustable components to the seatback or side bolster such as adjustable components similar to those taught by Hall, or taught by Hall in view of Reynolds, etc. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-3 and 5-12 rejected under 35 U.S.C. 103 as being unpatentable over Yetukuri et al. (U.S. Patent Application Publication # 2015/0231991) in view of Hall et al. (U.S. Patent Application Publication # 2015/0126916), and further in view of Reynolds et al. (U.S. Patent Application Publication # US 2003/0052519).

Regarding claim 1, Yetukuri discloses a seat assembly (figs 1-5, etc), comprising:
one or more adjustable components disposed in at least one of a seat portion and a seatback and operable between stowed and deployed positions (figs 1-5, etc: cushion length extender 15); and 
a controller operably coupled to the adjustable components and one or more sensors associated with the adjustable components (fig 5, etc), wherein the controller adjusts the adjustable components towards the deployed position until a force is detected by the sensors as the adjustable components contact a seat occupant (P23, etc: capacitive force rather than pressure force detected in this embodiment).  
pressure force. 
In the same field of endeavor, Yetukuri discloses in another embodiment that the detected force is a pressure force detected by the sensors as the adjustable components contact a seat occupant (P22, 24, etc).
It would have been obvious before the effective filing date of the claimed invention for Yetukuri to detect a pressure force, as taught by Yetukuri in another embodiment, in order to improve occupant customizability and comfort by enabling the occupant to set a desired pressure force setting, with predictable results.  

Yetukuri also does not disclose that each of the one or more adjustable components includes a baseplate hingedly coupled to an articulating support plate, such that the articulating support plate rotates laterally in an inward direction towards a center of the seat assembly from a stowed position to a deployed position.
In the same field of endeavor, Hall discloses that each of the one or more adjustable components includes a baseplate (frame 11 or other plate below the support plate) operably coupled to an articulating support plate (support plate 12), such that the articulating support plate rotates laterally in an inward direction towards a center of the seat assembly from a stowed position to a deployed position (fig 1, 13A-B, P28, 37-38, claim 7, etc: support plate rotates 12 left and right so that one side at a time rotates laterally in an inward direction towards a center of the seat assembly; claimed support plate could also be mapped to only the left or right side of Hall’s support plate 12, so 
It would have been obvious before the effective filing date of the claimed invention to modify Yetukuri such that articulating support plate rotates laterally in an inward direction towards a center of the seat assembly, as taught by Hall, in order to improve the comfort and/or safety of the occupant, with predictable results.

In the same field of endeavor, Reynolds discloses that each of the one or more adjustable components includes a baseplate hingedly coupled to an articulating support plate (figs 2-3, claims 7, 15, P33, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Yetukuri such that the baseplate is hingedly coupled to the support plate, as taught by Reynolds, in order to improve range, smoothness, and consistency of motion of the support plate, with predictable results.

Regarding claim 2, Yetukuri in view of Hall further discloses that the one or more adjustable components includes adjustable components in both the seat portion and the seatback (P3, etc; Hall fig 1, P28, 37-38, claim 7, etc).  

Regarding claim 3, Yetukuri in view of Hall further discloses that the one or more sensors includes sensors in both the seat portion and the seatback (P3, etc; Hall fig 1, P28, 37-38, etc).  

Regarding claim 5, Yetukuri further discloses an adjustment mechanism disposed between the baseplate and the articulating support plate of each of the adjustable components, each adjustment mechanism configured to move the articulating support plate between the stowed and deployed positions (figs 1-4, etc).  

Regarding claim 6, Yetukuri in view of Hall further discloses that each adjustment mechanism includes an air bladder operable between inflated and deflated conditions (Hall P28, 37-38, claim 7, etc).

Regarding claim 7, Yetukuri in view of Hall in view of Reynolds further discloses a pump operably coupled to the air bladder of each adjustment mechanism and configured to provide air to the air bladders to move the air bladders between the inflated and deflated conditions (Hall P28, 37-38, claim 7, etc: implicit; Reynolds figs 2-3, P7, 15, 33, etc).

Regarding claim 8, Yetukuri in view of Hall further discloses that the seat portion includes first and second side bolsters (fig 1: 8 left and right), and further wherein the one or more adjustable components includes a first adjustable component disposed in the first side bolster of the seat portion, and a second adjustable component disposed in the second side bolster of the seat portion (Hall fig 1, P28, 37-38, etc: adjustable components for each side bolster 8 include an air bladder 17 and part of a support plate).

Regarding claim 9, Yetukuri in view of Hall further discloses that the seatback includes first and second side bolsters (fig 1: 7 left and right), and further wherein the one or more adjustable components includes a third adjustable component disposed in the first side bolster of the seatback, and a fourth adjustable component disposed in the second side bolster of the seatback (Hall fig 1, P28, 37-38, etc: adjustable components for each side bolster 7 include an air bladder 15).

Regarding claim 10, Yetukuri in view of Hall further discloses that the one or more sensors includes first and second sensors disposed in the first and second side bolsters of the seat portion, and third and fourth sensors disposed in the first and second side bolsters of the seatback (Hall P27-28, 32, 35-36, etc: controller regulates air pressure to a specified pressure in each air bladder of each side bolster, thus implying the presence of a sensor for each air bladder/ side bolster to measure air pressure).

Regarding claim 11, Yetukuri further discloses that the pressure force is any pressure value detected (P22, 24, etc).  

Regarding claim 12, Yetukuri further discloses that wherein the pressure force is a pressure value detected above a predetermined threshold pressure value (P22, 24, etc).


Claims 1-3 and 5-12 rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (U.S. Patent Application Publication # 2015/0126916) in view of Yetukuri et al. (U.S. Patent Application Publication # 2015/0231991), and further in view of Reynolds et al. (U.S. Patent Application Publication # US 2003/0052519).

Regarding claim 1, Hall discloses a seat assembly (figs 1, 6, 8-13B, etc), comprising:
one or more adjustable components disposed in at least one of a seat portion and a seatback and operable between stowed and deployed positions (figs 1, 6, 8-13B, etc: rotating seat bottom) 
wherein each of the one or more adjustable components includes a baseplate (frame 11 or other plate below the support plate) operably coupled to an articulating support plate (support plate 12), such that the articulating support plate rotates laterally in an inward direction towards a center of the seat assembly from a stowed position to a deployed position (fig 1, 13A-B, P28, 37-38, claim 7, etc: support plate rotates 12 left and right so that one side at a time rotates laterally in an inward direction towards a center of the seat assembly; claimed support plate could also be mapped to only the left or right side of Hall’s support plate 12, so that the entirety of the claimed support plate would rotate laterally in an inward direction towards a center of the seat assembly); and 
a controller operably coupled to the adjustable components and one or more sensors associated with the adjustable components (P27-28, claim 1, etc), wherein the controller adjusts the adjustable components towards the deployed position (figs 13A-B, P27-28, 37-38, claim 7, etc).

Hall fails to disclose adjusting the adjustable components towards the deployed position until a pressure is detected by the sensors as the adjustable components contact a seat occupant.
In the same field of endeavor, Yetukuri discloses adjusting the adjustable components towards the deployed position until a pressure is detected by the sensors as the adjustable components contact a seat occupant (P23, etc: capacitive force rather than pressure force detected in one embodiment; and P22, 24, etc: another embodiment where the detected force is a pressure force detected by the sensors as the adjustable components contact a seat occupant).  
It would have been obvious before the effective filing date of the claimed invention to modify Hall such to adjust the adjustable components towards the deployed position until a pressure is detected by the sensors as the adjustable components contact a seat occupant, as taught by Yetukuri, in order to improve the comfort of the occupant, with predictable results.

Hall also does not disclose that the baseplate is hingedly coupled to the articulating support plate.
In the same field of endeavor, Reynolds discloses that each of the one or more adjustable components includes a baseplate hingedly coupled to an articulating support plate (figs 2-3, claims 7, 15, P33, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Hall such that the baseplate is hingedly coupled to the support plate, 

Regarding claim 2, Hall in view of Yetukuri further discloses that the one or more adjustable components includes adjustable components in both the seat portion and the seatback (Yetukuri P3, etc; Hall fig 1, P28, 37-38, claim 7, etc).  

Regarding claim 3, Hall in view of Yetukuri further discloses that the one or more sensors includes sensors in both the seat portion and the seatback (Yetukuri P3, etc; Hall fig 1, P28, 37-38, etc).  

Regarding claim 5, Hall in view of Yetukuri further discloses an adjustment mechanism disposed between the baseplate and the articulating support plate of each of the adjustable components, each adjustment mechanism configured to move the articulating support plate between the stowed and deployed positions (fig 1, 13A-B, P28, 37-38, claim 7, etc: inflatable air cushions 13).  

Regarding claim 6, Hall in view of Yetukuri further discloses that each adjustment mechanism includes an air bladder operable between inflated and deflated conditions (P28, 37-38, claim 7, etc).

Regarding claim 7, Hall in view of Yetukuri in view of Reynolds further discloses a pump operably coupled to the air bladder of each adjustment mechanism and 

Regarding claim 8, Hall in view of Yetukuri further discloses that the seat portion includes first and second side bolsters (fig 1: 8 left and right), and further wherein the one or more adjustable components includes a first adjustable component disposed in the first side bolster of the seat portion, and a second adjustable component disposed in the second side bolster of the seat portion (fig 1, P28, 37-38, etc: adjustable components for each side bolster 8 include an air bladder 17 and part of a support plate).

Regarding claim 9, Hall in view of Yetukuri further discloses that the seatback includes first and second side bolsters (fig 1: 7 left and right), and further wherein the one or more adjustable components includes a third adjustable component disposed in the first side bolster of the seatback, and a fourth adjustable component disposed in the second side bolster of the seatback (fig 1, P28, 37-38, etc: adjustable components for each side bolster 7 include an air bladder 15).

Regarding claim 10, Hall in view of Yetukuri further discloses that the one or more sensors includes first and second sensors disposed in the first and second side bolsters of the seat portion, and third and fourth sensors disposed in the first and second side bolsters of the seatback (P27-28, 32, 35-36, etc: controller regulates air 

Regarding claim 11, Hall in view of Yetukuri further discloses that the pressure force is any pressure value detected (Yetukuri P22, 24, etc).  

Regarding claim 12, Hall in view of Yetukuri further discloses that wherein the pressure force is a pressure value detected above a predetermined threshold pressure value (Yetukuri P22, 24, etc).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3663
April 3, 2021